Name: Commission Regulation (EEC) No 2124/85 of 26 July 1985 on precautionary measures in the cereals sector other than durum wheat
 Type: Regulation
 Subject Matter: prices;  trade policy;  plant product
 Date Published: nan

 30 . 7 . 85 Official Journal of the European Communities No L 198/31 COMMISSION REGULATION (EEC) No 2124/85 of 26 July 1985 on precautionary measures in the cereals sector other than durum wheat import and export arrangements for cereals and for processed products, a price to be used as a basis for calculation both for the fixing of the levies and for the adjustments to be made in the event of advance-fixing of the levy and of the refund should be calculated ; whereas that price must be calculated using, on the one hand, an intervention buying-in price lower than the intervention price applicable during the 1984/85 marketing year and, on the other, the same factors as were taken into account for derivation of the threshold prices fixed by Commission Regulation (EEC) No 1413/84 0 ; Whereas the intervention and threshold prices are the subject of monthly increments ; whereas these monthly increments are one of the key factors in the operation of the current intervention arrangements and in external trade in cereals ; whereas, accordingly, the arrangements laid down by Council Regulation (EEC) No 1020/84 (4) should be applied ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 5 and 155 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), Whereas the marketing year for cereals other than durum wheat begins on 1 August ; whereas the Council has not, to date, adopted the prices for those products for the 1985/86 marketing year, in accor ­ dance with Article 3 ( 1 ) of Regulation (EEC) No 2727/75 ; whereas the Commission, in compance with the tasks entrusted to it by the Treaty, is obliged to adopt the precautionary measures essential to ensure continuity of operation of the common agricultural policy as regards cereals ; whereas these measures are taken as a precaution and are without prejudice to the Council's price decisions for the 1985/86 marketing year ; Whereas the retention, even on a provisional basis, of the intervention prices paid during the 1984/85 marketing year would definitely involve the threat of very heavy sales of cereals from the new crop to inter ­ vention in anticipation of a possible reduction in the prices that will be adopted for the new marketing year ; whereas, in order to prevent the management of the cereals sector being disrupted, the buying-in prices fixed for the 1984/85 marketing year should be reduced as a precautionary and interim measure ; Whereas Article 3a of Regulation (EEC) No 2727/75 provides for a compulsory reduction in the target and intervention prices where the average actual produc ­ tion of the three most recent marketing years exceeds the guarantee thresholds set ; whereas an automatic reduction of the prices in accordance with the provi ­ sions of that Article, on the basis of the amount by which the said thresholds were exceeded, would lead to a price reduction that would be excessive as a precautionary measure ; whereas, accordingly, in the light of the positions adopted in the Council and in line with the Commission's amended proposal, this reduction should be limited to 1,8 % ; whereas such a reduction leaves open the possibility of a later adjust ­ ment should the prices be fixed at a higher level ; Whereas the threshold prices are derived from the target prices, which are fixed by the Council ; whereas, in order to ensure continuity of operation of the Whereas the purpose of the carry-over payment provided for in Article 9 of Regulation (EEC) No 2727/75 is to prevent massive inflows to intervention at the end of the marketing year ; whereas the Council has before it a Commission proposal that payments be made in respect of common wheat and of rye ; whereas large quantities of both products have been kept in storage instead of being delivered for interven ­ tion at the end of May ; whereas in order to enable the Council to decide, where appropriate, on effective compensation in regard to those stocks it should, as a precautionary measure, be specified that the Member States shall make a payment ; Whereas the production refunds for starch products and the premium for potato starch have not been altered ; whereas, however, given the correlation reaf ­ firmed by the Council in its discussions on prices for the 1 985/86 marketing year, between the level of the threshold price for maize and the minimum price to be paid by the potato starch producer, the effect of the reduction of the intervention buying-in prices for maize on the threshold price for that product must, in order for balance to be maintained in the starch products sector between maize starch and potato starch production, be reflected in an adjustment of the minimum price to be paid by the potato starch producer ; whereas the amount of 266,81 ECU speci ­ fied in Article 3 ( 1 ) of Council Regulation (EEC) No 2742/75 of 29 October 1975 on production refunds in the cereals and rice sectors 0, as last amended by Regulation (EEC) No 1026/84 (*), should accordingly be reduced to 262,54 ECU ; (3) OJ No L 136, 23 . 5 . 1984, p. 5 . (4) OJ No L 107, 19 . 4 . 1984, p. 6 . 0 OJ No L 281 , 1 . 11 . 1975, p. 57. I6) OJ No L 107, 19 . 4. 1984, p. 14. (&gt;) OJ No L 281 , 1 . 11 . 1975, p . 1 . 0 OJ No L 107, 19 . 4. 1984, p . 1 . No L 198/32 Official Journal of the European Communities 30. 7. 85 Whereas for the sake of clarity, Commission Decision 85/309/EEC (') should be repealed ; HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall, when buying in common wheat, barley, maize and sorghum, apply a price equal to the common single intervention price fixed by Council Regulation (EEC) No 1019/84 (2) less 3,29 ECU per tonne, and when buying in rye shall apply a price equal to the single intervention price fixed by that Regulation less 3,35 ECU per tonne. Those prices shall be adjusted on the basis of the premiums and penalties provided for by Commission Regulation (EEC) No 1 570/77 (3). Article 2 For calculation of the adjustments to be made in the event of advance fixing of the import levies and of the export refunds, the price to be used for the month of import or export shall be :  249,95 ECU per tonne for common wheat and meslin ;  229,58 ECU per tonne for rye ;  227,58 ECU per tonne for barley, maize, sorghum, buckwheat and millet ;  218,93 ECU per tonne for oats ;  376,68 ECU per tonne for wheat flour and meslin flour ;  350,41 ECU per tonne for rye flour ;  406,81 ECU per tonne for groats and meal of common wheat. Article 3 The prices specified in Articles 1 and 2 shall be adjusted as from 1 September 1985 by the same amounts as the monthly increments fixed by Regula ­ tion (EEC) No 1020/84. Article 4 1 . The Member States shall make a payment for common wheat and rye intended for human consump ­ tion harvested in the Community and in storage there at the end of the 1984/85 marketing year. 2. The payment shall be equal to the difference between :  in the case of common wheat, the single common intervention price valid on 1 August 1984 raised by seven monthly increases,  in the case of rye, the single intervention price valid on 1 August 1984 raised by seven monthly increases, converted into national currency at the representative rate obtaining on 31 July 1985, and  the buying-in prices specified in Article 1 , converted into national currency at the representa ­ tive rate obtaining on 1 August 1985. If the calculation gives a negative amount, no payment shall be made . 3 . The payment referred to in paragraph 1 shall not be made for common wheat and rye yielded by the 1985 harvest or meet meat the quality requirements called for at intervention during the 1984/85 marketing year. For rye held by mills at the end of the marketing year, the milling thereof with a view to human consump ­ tion shall be taken as proof of sufficient quality. Proof of such milling shall be given by the end of 1985 at the latest. 4. The provisions of Commission Regulation (EEC) No 1821 /81 (4) shall apply to the carry-over payment specified in this Article. Article 3 For the purposes of Article 3 ( 1 ) of Regulation (EEC) No 2742/75, the amount of the production refund shall be increased by an amount of not less than 262,54 ECU. Article 6 The provisions of this Regulation shall apply without prejudice to decisions to be taken by the Council under Articles 3, 6, 9 and 1 1 of Regulation (EEC) No 2727/75. Article 7 Decision No 85/309/EEC is hereby repealed. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 August 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 163, 22. 6 . 1985, p. 52. 0 OJ No L 107, 19 . 4. 1984, p . 4. (3) OJ No L 174, 14. 7 . 1977, p . 18 . (&lt;) OJ No L 182, 3 . 7 . 1981 , p. 10 .